 
 
I 
108th CONGRESS 2d Session 
H. R. 4528 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Hayworth introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to redesign the face of $10 Federal reserve notes so as to include a likeness of President Ronald Wilson Reagan, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the President Ronald Reagan $10 Bill Act. 
2.Likeness of President Reagan Required to be Included on the Face of $10 Federal Reserve NotesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The face of $10 Federal reserve notes printed after December 31, 2004, shall bear the likeness of President Ronald Wilson Reagan.  
 
